


110 HR 6609 IH: To amend the Internal Revenue Code of 1986 to provide for

U.S. House of Representatives
2008-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6609
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2008
			Mr. Brady of Texas
			 (for himself and Mr. Sam Johnson of
			 Texas) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  recovery rebates for certain pension recipients.
	
	
		1.Eligibility of certain
			 pension recipients for recovery rebates
			(a)In
			 generalParagraph (1) of
			 section 6428(e) of the Internal Revenue Code of 1986 (defining qualifying
			 income) is amended by striking and at the end of subparagraph
			 (B), by striking the period at the end of subparagraph (C) and inserting
			 , and, and by inserting after subparagraph (C) the following new
			 subparagraph:
				
					(D)in the case of an individual with
				noncovered service (as defined in section 215(a)(7) of the Social Security
				Act), any payment based on earnings for service which did not constitute
				employment (as defined in section 210 of such
				Act).
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect as if included in the provision of the
			 Economic Stimulus Act of 2008 to which it relates.
			
